DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the user interaction“.  It is unclear what user interaction is being received. It is unclear because “the user interaction” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-29) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving a user provided audio feedback… wherein the audio feedback is associated with the user interaction with a business, product, or service; converting the user provided audio feedback to text; determining a business name or a business location associated with the received audio feedback, wherein the determining is based on analyzing the text; identifying a client account associated with the business name or the business location; and responsive to the identifying, posting the feedback to a location-specific response feed associated with the identified client account. 
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-implemented method, comprising…via a virtual assistant platform …; A computer-implemented method comprising: initiating a voice assistant…;  (as recited in claims 1-29).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented method, comprising…via a virtual assistant platform …; A computer-implemented method comprising: initiating a voice assistant…;  (as recited in claims 1-29)  for implementing the claim 
 In addition, Applicant’s Specification (paragraph [0037]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-13, 15-24, and 26-29) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “posting the feedback to a generic response feed associated with the identified client account responsive to identifying the business name and in absence of the business location being known;  posting the feedback to a feedback website when the business name is not associated with any client accounts; determining the business location using a geolocation service; identifying the business name or the business location using a map application program interface; accessing a user profile of the user via the virtual assistant platform; and associating the user profile with the audio feedback; wherein the feedback is posted to the location-specific response feed to enable an employee of the identified client account to engage in a closed loop feedback with the user; wherein the closed loop feedback comprises an inner loop and an outer loop, wherein the inner loop comprises: following up with the user in response to the received feedback to obtain additional information; and identifying and executing actions based on the feedback and the obtained additional information; and wherein the outer loop comprises: aggregating information collected from the inner loop to provide an aggregated data set; and analyzing the aggregated data set to develop systematic improvements for the identified client account; wherein the closed loop feedback comprises an inner loop, an account loop, and an outer loop, wherein the inner loop addresses individual feedback by the user, wherein the account loop addresses action at an account-level with respect to the user, and wherein the outer loop addresses systematic and business/industry level issues; wherein the posted feedback is in an audio format; wherein the posted feedback is in a textual format; processing the audio feedback to derive emotional context data associated with the audio feedback; classifying the audio feedback based on the emotional context data”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (15-24 and 26-29) also recite a method(s) for performing similar steps of performing the method of claims 2-13. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-6, 10-14, 16-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140040748 (hereinafter “Lemay”) et al., in view of U.S. PGPub 20020120554 to (hereinafter “Vega”) et al.
 As per claim 1, Lemay teaches A computer-implemented method, comprising:
receiving a user provided audio feedback via a virtual assistant platform, wherein the audio feedback is associated with the user interaction with a business, product, or service; Lemay  0166: “virtual assistant 1002 receives user input 2704 via any suitable input modality, including for example touchscreen input, keyboard input, spoken input, and/or any combination thereof. In one embodiment, assistant 1002 also receives context information 1000, which may include event context 2706 and/or any of several other types of context..  context 1000 can reduce the ambiguity (and avoid having to prompt the user to select among candidates) include, without limitation: email addresses; physical addresses; times and dates; places; list names; media titles; artist names; business name…0118: virtual assistant 1002 may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, such as, for example, one or more of the following (or combinations thereof): [0119] automate the application of data and services available over the Internet to discover, find, choose among, purchase, reserve, or order products and services. In addition to automating the process of using these data and services, virtual assistant 1002 may also enable the combined use of several sources of data and services at once. For example, it may combine information about products from several review sites, check prices and availability from multiple distributors, and check their locations and time constraints.”
converting the user provided audio feedback to text; Lemay 0167: “Upon processing user input 2704 and context information 1000 according to the techniques described herein, virtual assistant 1002 generates output 2708 for presentation to the user. Output 2708 can be generated according to any suitable output modality, which may be informed by context 1000 as well as other factors, if appropriate. Examples of output modalities 
determining a business name or a business location associated with the received audio feedback, wherein the determining is based on analyzing the text; Lemay 0121:” enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)…0205-0216: Examples of context information from dialog history and virtual assistant memory include, without limitation: [0206] people mentioned in a dialog; [0207] places and locations mentioned in a dialog; [0208] current time frame in focus…history of user requests, such as "good Italian restaurants"; [0214] history of results of user requests, such as sets of restaurants returned.”
 Lemay may not explicitly teach the following. However, Vega teaches:
identifying a client account associated with the business name or the business location; Vega 0064: Thus, service providers that are limited to specific geographic locations with respect to the services they are able to perform can effectively restrict their retentions to services to be rendered within the restricted geographic location. Similarly, purchasers that require service providers to perform the desired services in a specific geographic location can effectively restrict the 0077: "About Us" link 108a guides a user 102 to a Web page providing typical information concerning a Web site owner, e.g., nature of business, management personnel, mailing/e-mail address, etc.”
and responsive to the identifying, posting the feedback to a location-specific response feed associated with the identified client account;Vega 0023, 0072, 0088: “the purchaser formulates a detailed written specification, typically called a "Conditional Retaining Offer" (CRO) or a "Request for Proposal" (RFP), setting forth the purchaser's required time frame(s) and scope of work. A CRO/RFP is distributed to a host of known service providers who are believed capable of satisfying the CRO/RFP. Potential service providers then review the CRO/RFP…0181, 0187:  reviews and online discussions with audio and video technologies between satisfied customers, face to face contact with service provider's out of your region or geographical location using audio and video technologies, and/or customer rewards and customer retention points programs…0198: Utilizing functionalities such as a preferred "Find Services" search tool, consumers are able to search by title, price range, category, service location, and to sort by various criteria, view results and offer/access feedback on service providers via a rating system.”
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar [Vega 0187].
 As per claim 2, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Vega teaches:
posting the feedback to a generic response feed associated with the identified client account responsive to identifying the business name and in absence of the business location being known;Vega 0181, 0187:  reviews and online discussions with audio and video technologies between satisfied customers, face to face contact with service provider's out of your region or geographical location using audio and video technologies, and/or customer rewards and customer retention points programs…0198: Utilizing functionalities such as a preferred "Find Services" search tool, consumers are able to search by title, price range, category, service location, and to sort by various criteria, view results and offer/access feedback on service providers via a rating system.” 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the [Vega 0187].
 As per claim 3, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Vega teaches:
posting the feedback to a feedback website when the business name is not associated with any client accounts;Vega 0181, 0187:  reviews and online discussions with audio and video technologies between satisfied customers, face to face contact with service provider's out of your region or geographical location using audio and video technologies, and/or customer rewards and customer retention points programs…0198: Utilizing functionalities such as a preferred "Find Services" search tool, consumers are able to search by title, price range, category, service location, and to sort by various criteria, view results and offer/access feedback on service providers via a rating system.” 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega [Vega 0187].
 As per claim 4, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
determining the business location using a geolocation service;Lemay 0121:” enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)…0205-0216: Examples of context information from dialog history and virtual assistant memory include, without limitation: [0206] people mentioned in a dialog; [0207] places and locations mentioned in a dialog; [0208] current time frame in focus…history of user requests, such as "good Italian restaurants"; [0214] history of results of user requests, such as sets of restaurants returned.”
 As per claim 5, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
 identifying the business name or the business location using a map application program interface;Lemay 0121:” enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); 0205-0216: Examples of context information from dialog history and virtual assistant memory include, without limitation: [0206] people mentioned in a dialog; [0207] places and locations mentioned in a dialog; [0208] current time frame in focus…history of user requests, such as "good Italian restaurants"; [0214] history of results of user requests, such as sets of restaurants returned.”
 As per claim 6, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
 accessing a user profile of the user via the virtual assistant platform; and associating the user profile with the audio feedback;Lemay 0121:” Application context can also help identify the meaning of the user's intent across applications. Referring now to FIG. 21, there is shown an example in which the user has invoked virtual assistant 1002 in the context of viewing an email message…  Examples of context information that can be obtained from application(s) include, without limitation:..current social network profile, or any other application-specific notion of current objects; [0192] names, places, dates, and other identifiable entities or values that can be extracted from the current objects.”
 As per claim 10, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
 wherein the posted feedback is in an audio format;Lemay 0121: “Examples of different types of input data/information which may 
 As per claim 11, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
 wherein the posted feedback is in a textual format;Lemay 0121: “Examples of different types of input data/information which may be accessed and/or utilized by virtual assistant 1002 may include, but are not limited to, one or more of the following (or combinations thereof): [0127] Voice input: from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over the telephone system, recordings on answering services, audio voicemail on integrated messaging services, consumer applications with voice input such as clock radios, telephone station, home entertainment control systems, and game consoles. Text input from keyboards on computers or mobile devices, keypads on remote controls or other consumer electronics devices, email messages sent to the assistant, instant messages or similar short messages sent to the 
 As per claim 12, Lemay and Vega teach all the limitations of claim 1. 
 In addition, Lemay teaches:
 further comprising processing the audio feedback to derive emotional context data associated with the audio feedback;Vega 0106-0121: “The holographic imagery method/system disclosed herein offers wide applicability to a variety of fields, e.g., video transmissions (whether live or on-demand), television transmissions, and/or movie/video/audio files distributed over a computer or satellite network. The holographic imagery technology permits user's to capture and convey subtleties currently lost in computer communications, e.g., sight, sounds, smell, voice, touch, expression recognition, sense recognition, facial expression, and subtle communication techniques (e.g., sly smile, sarcastic eye roll, doubtful raised eyebrow). Further advantages associated with the holographic imagery disclosed herein include an ability to convey and/or detect emotional states via body algorithms (e.g., anger, happiness, boredom, frown, smile, and the like). Thus, the holographic imagery accentuates a user's ability to convey/detect fundamental human traits and emotions…. An emotion associated with the voice signal is determined based on the extracted feature. The emotion is screened and feedback is provided only if the emotion is determined to be a negative emotion selected from the group of negative emotions consisting of anger, sadness, and fear. Such determined negative emotion(s) are then advantageously output to a third party during the 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega with a reasonable expectation of success, by adding steps that allow the software to analyze data with the motivation to more efficiently and accurately organize and derive information [Vega 0121].
 As per claim 13, Lemay and Vega teach all the limitations of claim 12. 
 In addition, Lemay teaches:
 classifying the audio feedback based on the emotional context data;Vega 0106-0121: “The holographic imagery method/system disclosed herein offers wide applicability to a variety of fields, e.g., video transmissions (whether live or on-demand), television transmissions, and/or movie/video/audio files distributed over a computer or satellite network. The holographic imagery technology permits user's to capture and convey subtleties currently lost in computer communications, e.g., sight, sounds, smell, voice, touch, expression recognition, sense recognition, facial expression, and subtle communication techniques (e.g., sly smile, sarcastic eye roll, doubtful raised eyebrow). Further 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega with a reasonable expectation of success, by adding steps that allow the software to analyze data with the motivation to more efficiently and accurately organize and derive information [Vega 0121].
 Claim 14 also recite a method for performing similar steps of independent claim 1. Thus, the same art and rationale apply. 
 Claim 16 also recite a method for performing similar steps of independent claim 4. Thus, the same art and rationale apply.
 Claims 23-24 also recite a method for performing similar steps of independent claims 12-13. Thus, the same art and rationale apply.
 As per claim 17, Lemay and Vega teach all the limitations of claim 16. 
 In addition, Lemay teaches:
wherein determining the business location comprises: obtaining the business location from the audio feedback provided by the customer or accessing a geolocation service or application programming interface to determine the geographic location of the customer;Lemay 0121:” enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)…0205-0216, 0252: Examples of context information from dialog history and virtual assistant memory include, without limitation: [0206] people mentioned in a dialog; [0207] places and locations mentioned in a dialog; [0208] current time frame in focus… FIG. 8a depicts examples 801-809 of context variables that represent simple properties such as geo-coordinates of the user's current location. In one embodiment, current values can be maintained for a core set of context variables. For example, there can be a current user, a current location in focus, a current time frame in focus, a current application domain in focus, a current task in focus, and 
  Claims 7-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140040748 (hereinafter “Lemay”) et al., in view of U.S. PGPub 20020120554 to (hereinafter “Vega”) et al., in further view of U.S. Patent 8311863  (hereinafter “Kemp”) et al. 
 As per claim 7, Lemay and Vega teach all the limitations of claim 1. 
 Lemay and Vega may not explicitly teach the following. However, Kemp teaches:
wherein the feedback is posted to the location-specific response feed to enable an employee of the identified client account to engage in a closed loop feedback with the user;Kemp 0113: “TABLE 63 Manage Quality and Performance Quality Management Description: Quality Management evaluates interactions between customers and the retail utility's employees and ensures documented best practice and processes are followed thus enabling effective coaching and higher quality customer interactions…The quality program is calibrated with customer expectations consistently and at a regular frequency Quality auditing and calibration in place. Analysis and trending is employed to improve results Customer comments are leveraged to improve agent performance as well as enhance upstream processes - increases accountability Clearly defined process to follow, intertwined with knowledge management and coaching Customer reviews are posted such that they may be shared with other customers and employees Interactive and immediate feedback Quality measures are extended beyond the call centre and applied to the back office. Internal and external measurement tools in place Supervisors listening sessions are used to coach to results and most pertinent data is provided in a timely manner. Large sample of calls recorded with screen capture monthly Information gathered is used for one-on-one coaching, process changes and to ensure process procedures are followed and are effective. This solidifies processes and uncovers best practices Quality management team is the key input provider in identifying best practices and performing root cause analysis.” 
Lemay, Vega, and Kemp are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Kemp with a reasonable expectation of success, by adding steps that allow the users to communicate with the motivation to more efficiently and accurately organize and communicate information [Kemp 0113]. 
 As per claim 8, Lemay and Vega teach all the limitations of claim 7. 
 Lemay and Vega may not explicitly teach the following. However, Kemp teaches:
wherein the closed loop feedback comprises an inner loop and an outer loop, wherein the inner loop comprises: following up with the user in response to the received feedback to obtain additional information; and identifying and executing actions based on the feedback and the obtained additional information; and wherein the outer loop comprises: aggregating information collected from the inner loop to provide an aggregated data set; and analyzing the aggregated data set to develop systematic improvements for the identified client account;Kemp 0113: “TABLE 63 Manage Quality and Performance Quality Management Description: Quality Management evaluates interactions between customers and the retail utility's employees and ensures documented best practice and processes are followed thus enabling effective coaching and higher quality customer interactions…The quality program is calibrated with customer expectations consistently and at a regular frequency Quality auditing and calibration in place. Analysis and trending is employed to improve results Customer comments are leveraged to improve agent performance as well as enhance upstream processes - increases accountability Clearly defined process to follow, intertwined with knowledge management and coaching Customer reviews are posted such that they may be shared with other customers and employees Interactive and immediate feedback Quality measures are extended beyond the call centre and applied to the back office. Internal and external measurement tools in place Supervisors listening sessions are used to coach to results and most pertinent data is provided in a timely manner. Large sample of calls recorded with screen capture monthly Information gathered is used for one-on-one coaching, process changes and to ensure process procedures are followed and are effective. This solidifies processes and uncovers best practices Quality management team is the key input provider in identifying best practices and performing root cause analysis.” 
Lemay, Vega, and Kemp are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Kemp with a reasonable expectation of success, by adding steps that allow the users to communicate with the motivation to more efficiently and accurately organize and communicate information [Kemp 0113]. 
 As per claim 9, Lemay and Vega teach all the limitations of claim 7. 
 Lemay and Vega may not explicitly teach the following. However, Kemp teaches:
wherein the closed loop feedback comprises an inner loop, an account loop, and an outer loop, wherein the inner loop addresses individual feedback by the user, wherein the account loop addresses action at an account-level with respect to the user, and wherein the outer loop addresses systematic and business/industry level issues;Kemp 0113: “TABLE 63 Manage Quality and Performance Quality Management Description: Quality Management evaluates interactions between customers and the retail utility's employees and ensures documented best practice and processes are followed thus enabling effective coaching and higher quality The quality program is calibrated with customer expectations consistently and at a regular frequency Quality auditing and calibration in place. Analysis and trending is employed to improve results Customer comments are leveraged to improve agent performance as well as enhance upstream processes - increases accountability Clearly defined process to follow, intertwined with knowledge management and coaching Customer reviews are posted such that they may be shared with other customers and employees Interactive and immediate feedback Quality measures are extended beyond the call centre and applied to the back office. Internal and external measurement tools in place Supervisors listening sessions are used to coach to results and most pertinent data is provided in a timely manner. Large sample of calls recorded with screen capture monthly Information gathered is used for one-on-one coaching, process changes and to ensure process procedures are followed and are effective. This solidifies processes and uncovers best practices Quality management team is the key input provider in identifying best practices and performing root cause analysis.” 
Lemay, Vega, and Kemp are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Kemp with a reasonable expectation of success, by adding steps that allow [Kemp 0113]. 
 As per claim 21, Lemay and Vega teach all the limitations of claim 14. 
 Lemay and Vega may not explicitly teach the following. However, Kemp teaches:
wherein the method further comprises: posting the received audio feedback in a location-specific response feed associated with the business entity if the business entity has an account with a feedback service and the business location is identified; posting the received audio feedback to a generic response feed associated with the business entity if the business entity has an account with the host service and the business location is unidentified; and posting the received audio feedback to a website if the business entity does not have an account with the host service; and tagging the posting with business related identifying information including the business name or the business location;Kemp 0113: “TABLE 63 Manage Quality and Performance Quality Management Description: Quality Management evaluates interactions between customers and the retail utility's employees and ensures documented best practice and processes are followed thus enabling effective coaching and higher quality customer interactions…The quality program is calibrated with customer expectations consistently and at a regular frequency Quality auditing and calibration in place. Analysis and trending is employed to improve results Customer comments are leveraged to improve agent performance as well as enhance upstream processes - increases accountability Clearly defined process to follow, intertwined with knowledge management and coaching Customer reviews are posted such that they may be shared with other customers and employees Interactive and immediate feedback Quality measures are extended beyond the call centre and applied to the back office. Internal and external measurement tools in place Supervisors listening sessions are used to coach to results and most pertinent data is provided in a timely manner. Large sample of calls recorded with screen capture monthly Information gathered is used for one-on-one coaching, process changes and to ensure process procedures are followed and are effective. This solidifies processes and uncovers best practices Quality management team is the key input provider in identifying best practices and performing root cause analysis...0143: the capability assessment logic 1444 may compare and/or match the content of the representative practice data 1448 with the performance capability criteria using natural language processing (NLP), text string and/or substring matching, by comparing tags linked to the representative practice data 1448. ” 
Lemay, Vega, and Kemp are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Kemp with a reasonable expectation of success, by adding steps that allow [Kemp 0113]. 
 As per claim 22, Lemay and Vega teach all the limitations of claim 21. 
 Lemay and Vega may not explicitly teach the following. However, Kemp teaches:
wherein the method further includes associating the received audio feedback with a Unit in a database if the business entity has an account with a feedback service and the business location is identified, wherein the Unit represents an interaction between a representative associated with a client account and the customer;Kemp 0113: “a quality system that is capturing employee activity Supervisors are able to listen in on calls and can review agent behavior to assess customer interaction performance. Reasonable sample of calls recorded with screen capture per month. Weighted evaluations are created (soft skills, procedures and resolution are measured) and measurement is used to gauge performance Defined expectations creating accountability Leading Criteria. The quality program is calibrated with customer expectations consistently and at a regular frequency Quality auditing and calibration in place. Analysis and trending is employed to improve results Customer comments are leveraged to improve agent performance as well as enhance upstream processes - increases accountability Clearly defined process to follow, intertwined with knowledge management and coaching Customer reviews are posted such that they may be shared with other customers and employees Interactive and immediate feedback Quality measures are extended beyond the call centre and applied to the back office. Internal and external measurement tools in place Supervisors listening sessions are used to coach to results and most pertinent data is provided in a timely manner. Large sample of calls recorded with screen capture monthly Information gathered is used for one-on-one coaching, process changes and to ensure process procedures are followed and are effective. This solidifies processes and uncovers best practices Quality management team is the key input provider in identifying best practices and performing root cause analysis...0143: the capability assessment logic 1444 may compare and/or match the content of the representative practice data 1448 with the performance capability criteria using natural language processing (NLP), text string and/or substring matching, by comparing tags linked to the representative practice data 1448. ” 
Lemay, Vega, and Kemp are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Kemp with a reasonable expectation of success, by adding steps that allow the users to communicate with the motivation to more efficiently and accurately organize and communicate information [Kemp 0113]. 
  Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140040748 (hereinafter “Lemay”) et al., in view of U.S. PGPub 20020120554 to (hereinafter “Vega”) et al., in further view of U.S. PGPub 20160180365  (hereinafter “Shi”) et al. 
 As per claim 15, Lemay and Vega teach all the limitations of claim 14. 
 Lemay and Vega may not explicitly teach the following. However, Shi teaches:
wherein the received audio feedback and the user profile are provided to the business entity contemporaneously with receipt of the audio feedback, and wherein the method includes facilitating a communication channel between an employee of the business entity and the customer in a near real-time response to the received audio feedback;Shi 0006-0009: “a multimedia-based online customer feedback system is described. The system provides the tools for a business to initiate invitations for multimedia-based feedbacks (e.g., video, photo, audio, text) from its existing or prospective customers. Upon receiving such an initiation request, the system generates the invitations as emails, Short Message Service (“SMS”) messages, and/or messages/notices in other data formats, and sends them via wired or wireless networks to the targeted customers. After receiving such an invitation, a targeted customer can create his/her feedback of the business in video, photo, audio, and/or text (by using his/her smart phone, for example) and submit his/her feedback for publishing on social media or the business' webpage. Alternatively, a customer may submit feedback to a business without such a specific invitation. For example, a website of the business may have a button or a link directing a 
Lemay, Vega, and Shi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Shi with a reasonable expectation of success, by adding steps that allow the users to communicate with the motivation to more efficiently and accurately organize and communicate information [Shi 0006]. 
 As per claim 18, Lemay and Vega teach all the limitations of claim 14. 
 Lemay and Vega may not explicitly teach the following. However, Shi teaches:
further comprising generating a Unit in response to receipt of the audio feedback, wherein the Unit represents an interaction between a representative associated with a client account and the customer;Shi 0006-0009: “the multimedia-based online customer feedback system provides the tools for a business to specify rewards in exchange for high quality multimedia-based feedbacks or testimonials. The reward can be a one-time monetary prize such as a coupon, credit, etc. or an on-going profit sharing plan to 
Lemay, Vega, and Shi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay and Vega with the aforementioned teachings from Shi with a reasonable expectation of success, by adding steps that allow the users to communicate with the motivation to more efficiently and accurately organize and communicate information [Shi 0006]. 
  Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140040748 (hereinafter “Lemay”) et al., in view of U.S. PGPub 20020120554 to (hereinafter “Vega”) et al., in further view of U.S. Patent 10395659  (hereinafter “Piercy”) et al. 
 As per claim 1, Lemay teaches A computer-implemented method comprising: 
initiating a voice assistant that solicits feedback related to a service or product provided by a feedback target; Lemay  0166: “virtual assistant 1002 receives user input 2704 via any suitable input modality, including for example touchscreen input, keyboard input, spoken input, and/or any combination thereof. In one embodiment, assistant 1002 also receives context information 1000, which may include event context 2706 and/or any of several other types of context..  context 1000 can reduce the ambiguity (and avoid having to prompt the user to select among candidates) include, without limitation: email addresses; physical addresses; times and dates; places; list names; media titles; artist names; business name…0118: virtual assistant 1002 may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, such as, for example, one or more of the following (or combinations thereof): [0119] automate the application of data and services available over the Internet to discover, find, choose among, purchase, reserve, or order products and services. In addition to automating the process of using these data and services, virtual assistant 1002 may also enable the combined use of several sources of data and services at once. For example, it may combine information about products from several review sites, check prices and availability from multiple distributors, and check their locations and time constraints.”
in response to receiving voice identification of the business name or the business location, displaying a list of potential businesses corresponding to the business name or the business location; 28Cust. No. 136878Attorney Docket No. MEDAL003US in response to receiving a user selection of a feedback target from the list of potential businesses, displaying a page comprising a plurality of selectable elements, including a feedback element; 
Lemay 0121:” enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)…0205-0216, 0403: Examples of context information from dialog history and virtual assistant memory include, without limitation: [0206] people mentioned in a dialog; [0207] places and locations mentioned in a dialog; [0208] current time frame in focus…history of user requests, such as "good Italian restaurants"; [0214] history of results of user requests, such as sets of restaurants returned…  The user can then select 136 among the displayed choices…. search results (e.g., time information, weather information, restaurant listings, reviews, movie times, maps or directions) (e.g., FIGS. 15 and 33), a textual representation of the act being performed by the device (e.g., "Calling John Appleseed . . . " of FIG. 13), or the like.”
 Lemay may not explicitly teach the following. However, Vega teaches:
in response to receiving a user selection of the feedback element, prompting the user to provide feedback for the feedback target; and receiving voice feedback of the feedback target;
Vega 0023, 0072, 0088: “the purchaser formulates a detailed written specification, typically called a "Conditional Retaining Offer" (CRO) or a "Request for Proposal" (RFP), setting forth the purchaser's required time frame(s) and scope of work. A CRO/RFP is distributed to a host of known service providers who are believed capable of satisfying the CRO/RFP. Potential service providers 0181, 0187:  reviews and online discussions with audio and video technologies between satisfied customers, face to face contact with service provider's out of your region or geographical location using audio and video technologies, and/or customer rewards and customer retention points programs…0198: Utilizing functionalities such as a preferred "Find Services" search tool, consumers are able to search by title, price range, category, service location, and to sort by various criteria, view results and offer/access feedback on service providers via a rating system.”
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega with a reasonable expectation of success, by adding steps that allow the software to retrieve and record data with the motivation to more efficiently and accurately organize and communicate information [Vega 0187].
 Lemay and Vega may not explicitly teach the following. However, Piercy teaches:
soliciting feedback from a customer by asking the customer a series of questions including a business name or a business location;  Piercy 024: “Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an 
Lemay, Vega, and Piercy are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Piercy 024].  
 As per claim 26, Lemay, Vega, and Piercy teach all the limitations of claim 25. 
 In addition, Vega teaches:
providing the voice feedback of the feedback target to a feedback service operative to route the voice feedback to the business identified in the business name;Vega 0181, 0187:  reviews and online discussions with audio and video technologies between satisfied customers, face to face contact with service provider's out of your region or geographical location using audio and video technologies, and/or customer rewards and customer retention points programs…0198: Utilizing functionalities such as a preferred "Find Services" search tool, consumers are able to search by title, price range, category, service location, and to sort by various criteria, view results and offer/access feedback on service providers via a rating system.” 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega [Vega 0187].
 As per claim 27, Lemay, Vega, and Piercy teach all the limitations of claim 25. 
 In addition, Vega teaches:
 interacting with the feedback target after the business identified in the business name initiates a close the feedback action;Vega 0054: “The purchaser is then free to select from among the responding/matching service providers, e.g., based on supplemental information concerning such service providers. The site/marketplace also advantageously provides computer-based interactivity between service providers and purchasers, e.g., chat and/or instant messaging…0105: The holographic assistant/imagery created by the user based on the downloaded technology preferably allows the user to interact based on voice recognition. Thus, the user's holographic creations ideally understand voice commands and learn through interactions with the user, e.g., identifying habits, tendencies, preferences, and the like…0185:
 As per claim 28, Lemay, Vega, and Piercy teach all the limitations of claim 25. 
 In addition, Lemay teaches:
 further comprising processing the voice feedback to derive emotional context data associated with the voice feedback;Vega 0106-0121: “The holographic imagery method/system disclosed herein offers wide applicability to a variety of fields, e.g., video transmissions (whether live or on-demand), television transmissions, and/or movie/video/audio files distributed over a computer or satellite network. The holographic imagery technology permits user's to capture and convey subtleties currently lost in computer communications, e.g., sight, sounds, smell, voice, touch, expression recognition, sense recognition, facial expression, and subtle communication techniques (e.g., sly smile, sarcastic eye roll, doubtful raised eyebrow). Further advantages associated with the holographic imagery disclosed herein include an ability to convey and/or detect emotional states via body algorithms (e.g., anger, happiness, boredom, frown, smile, and the like). Thus, the holographic imagery accentuates a user's ability to convey/detect fundamental human traits and emotions…. An emotion associated with the voice signal is determined based on the extracted feature. The emotion is screened and feedback is provided only if the emotion is determined to be a negative emotion selected from the group of negative emotions consisting of anger, sadness, and fear. Such determined negative emotion(s) are then advantageously output to a third party during the conversation. While the emotion-detection method/system described herein 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega with a reasonable expectation of success, by adding steps that allow the software to analyze data with the motivation to more efficiently and accurately organize and derive information [Vega 0121].
 As per claim 29, Lemay, Vega, and Piercy teach all the limitations of claim 28. 
 In addition, Lemay teaches:
 further comprising classifying the voice feedback based on the emotional context data;Vega 0106-0121: “The holographic imagery method/system disclosed herein offers wide applicability to a variety of fields, e.g., video transmissions (whether live or on-demand), television transmissions, and/or movie/video/audio files distributed over a computer or satellite network. The holographic imagery technology permits user's to capture and convey subtleties currently lost in computer communications, e.g., sight, sounds, smell, voice, touch, expression recognition, sense recognition, facial expression, and subtle communication techniques (e.g., sly smile, sarcastic eye roll, doubtful raised eyebrow). Further 
Lemay and Vega are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lemay with the aforementioned teachings from Vega with a reasonable expectation of success, by adding steps that allow the software to analyze data with the motivation to more efficiently and accurately organize and derive information [Vega 0121].
Allowable Subject Matter
 Claims 19-20 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duncan; Joe. SYSTEMS AND METHODS FOR AUTOMATED DATA ANALYSIS AND CUSTOMER RELATIONSHIP MANAGEMENT, .U.S. PGPub 20170220943 The present invention relates to methods and systems that allow users to conduct commercial data analysis, and to develop predictive analytics without the need for outside consultants and experts, or large in-house database infrastructure. It is particularly, though not exclusively, applicable to the field of analytical Customer Relationship Management (CRM). 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683